Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Oct 2020 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 28 Oct 2020, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of 28 May 2020 has been withdrawn in view of the amended claim. 
Applicant's arguments, see pg. 5-6, filed 28 Oct 2020, have been fully considered but they are not persuasive. 
Applicant argues, see pg. 6, that “The image processor (42) provides therefore two operation, the B-Mode processing of the data and the post-processing of the data output from the B-mode processing … The image processor (42) which implements at least the two cited operation is provided on the imaging system (10) or not. If not the whole process (at least B-Mode + post processing) is operated on the console (18) (p. 14 line 1-8). In contrast, the claimed invention of claim 1 advantageously breaks the image reconstruction process in such a way that the handheld scanner is suitable to implement Heimdal which is not a portable scanner, ad it is cable-connected to the main device. Moreover, Heimdal does not specify where the portion of the device are, if on the hand held device before the cable or if on the main device after the cable.” However, the Examiner respectfully disagrees. It is noted that the claim has been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually when the rejection is based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the Final Rejection of 28 May 2020 and the 35 U.S.C. 103 rejections below, Heimdal and Hwang each provide a 
Status of Claims
Claims 1 and 12-16 are currently examination. Claim 5 has been cancelled and claims 12-15 have been added since the Final Rejection of 28 May 2020. 
Claim Objections
Claim 1, 12-13, and 15 are objected to because of the following informalities:  
“the reception of ultrasound echoes” should read “reception of ultrasound echoes” (claim 1);
“the analogue signal” should read “an analogue signal” (claim 1);
“the creation of a video file” should read “a creation of a video file” (claim 1);
“the prost-processing” should read “the post-processing” (claim 12);
“the series of circular sector images in black and white” should read “the series of black and white circular sector images” (claim 13); and
“the distal end” should read “a distal end” (claim 15).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the reception of ultrasound echoes of the ultrasound pulses sent.” There is insufficient antecedent basis for this limitation in the claim. In particular, the claim does not recite any “reception of ultrasound echoes”, rather recites “receive ultrasound pulses.” Claims 12-16 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “reception of ultrasound echoes.”
Claim 1 recites the limitation “the components of said handheld ultrasound scanner.” There is insufficient antecedent basis for this limitation in the claim. Claims 12-16 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “components of handheld ultrasound scanner.”
Claim 1 recites the limitation “processing means configured to process signals from said receiving means and convert them into still or moving images, said receiving means configured to receive electromagnetic pulses from said transducers and at least convert the analogue signal into a digital signal, and offset any effects of phase shift or attenuation of the signal received.” First, it is unclear what is converted into still or moving images in “convert them into still or moving images.” Second, the antecedent basis for “the signal received” is not clear. It is unclear to whether “the signal received” is referring to: a) all of “signals from said receiving means”; b) one particular signal of “signals from said receiving means”; c) signal received; or d) otherwise. Claims 12-16 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “processing means configured to process signal from said receiving means and convert said signals into still or moving images, said receiving means configured to receive electromagnetic pulses from said transducers and at least convert the analogue signal into a digital signal, and offset any effects of phase shift or attenuation of the signals received.”
Claim 1 recites the limitation “further processing by said computer of the data sent by said transmitting means which results in the creation of a video.” First, there is insufficient antecedent basis for “the data” in the claim. It is unclear whether “the data” is referring to “still or moving images.” Second, the antecedent basis for “the creation of a video” is unclear. In particular, it is unclear whether “the creation of a video” is referring to “the creation of a video file.” 
Claim 12 recites the limitation “Steckel post-processing.” It is unclear what this “Steckel post-processing” is. In particular, a review of the specification discloses “Steckle” operation in pg. 11, lines 22-23, but it is still unclear what a “Steckle” operation is. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a post-processing.”
Claim 13 recites the limitation “wherein data processing is divided between the ultrasound scanner and the computer and divided to allow to both the handheld ultrasound scanner and the computer to handle the processing speed of the received signals to turn them into moving images and to allow the wireless transmitting means to transmit said data.” It is unclear what is considered or how the data processing is “divided to allow to both the handheld ultrasound scanner and the computer to handle the processing speed of the received signals to turn them into moving images and to allow the wireless transmitting means to transmit said data.” The claim provides no criteria for “allow(ing) [to] both the handheld ultrasound scanner and the computer to handle the processing speed of the received signals to turn them into moving images and to allow the wireless transmitting means to transmit said data.” Further, the antecedent bases for “the processing speed of the received signals” and “the wireless transmitting means” are not clear, and what is being turned into moving images in “turn them to into moving images.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein data processing is divided between the ultrasound scanner and the computer.”
Claim 13 recites the limitation “the ultrasound signal coming from the receiving means.” The antecedent basis for this limitation is unclear. It is unclear whether the limitation “the ultrasound signal coming from the receiving means” recited in claim 13 is referring to: a) one of “signals from said receiving means” recited in claim 1; b) ultrasound signal; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “signal coming from the receiving means.”
Claim 15 recites the limitation “wherein a head comprising said transducers and an acoustic lens, constituting the distal end of said handheld ultrasound scanner.” It is unclear what is “constituting the distal end of said handheld ultrasound scanner”: a) just acoustic lens; b) transducers and acoustic lens; c) a head comprising said transducers and an acoustic lens; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein a head comprising said transducers and an acoustic lens, wherein the acoustic lens constituting the distal end of said handheld ultrasound scanner.”
Claim 15 recites the limitation “wherein said head comprises a detachable electrical connection between said head and the remaining part of said ultrasound scanner.” There is insufficient antecedent basis for “the remaining part of said ultrasound scanner.” In particular, it is unclear what would be considered remaining part of said ultrasound scanner. The limitation is being given a broadest reasonable interpretation as “wherein said head comprises a detachable electrical connection between said head and a proximal end of said ultrasound scanner.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (WIPO Pub No. 2014/041448) in view of Heimdal et al. (US Patent Pub No. 2010/0249591) – hereinafter referred to as Heimdal – and Hwang (US Patent No. 7549961).
Regarding claims 1 and 12, Poland discloses an operating process (Fig. 1-7 and pg. 9, line 29 – pg. 15, line 29) for a handheld ultrasound scanner (Fig. 3: ultrasound image acquisition device 46), 
said handheld ultrasound scanner (ultrasound image acquisition device 46) comprising 
transducers (transducer array 32) configured to convert electromagnetic pulses into ultrasound pulses and vice versa and, thus, to send and receive ultrasound pulses (pg. 10, line 16 – pg. 11, line 10), 
electromagnetic wave generating means (beam former 34) configured to send given electromagnetic pulses to said transducers to be converted into given ultrasound pulses (pg. 12, line 20 – pg. 13, line 31),
electromagnetic wave receiving means (beam former 34) configured to receive electromagnetic pulses from said transducers consequent to the reception of ultrasound echoes of the ultrasound pulses sent (pg. 12, line 20 – pg. 13, line 31), 
control means (central processing unit 47) configured to control the components of said handheld ultrasound scanner (pg. 14, lines 9-17),  
processing means (signal processor 36 and image processor 42) configured to process signals from said receiving means and convert them into still or moving images (pg. 13, line 18 – pg. 14, line 8), 
said receiving means configured to receive electromagnetic pulses from said transducers and at least convert the analogue signal into a digital signal (pg. 11, lines 8-10), and offset any effects of phase shift or attenuation of the signal received (pg. 11, line 32 – pg. 12, line 19), 
transmitting means (interface 50) for transmitting said still or moving images to a computer (mobile console 18; pg. 9, line 31 – pg. 10, line 15) external to said handheld ultrasound scanner (Fig. 1), 
the computer (mobile console 18) comprising a screen (display 26), electronic processing means (central processing unit 40), connections (Fig. 4: connections within mobile console 18) and controls (central processing unit 40) for said ultrasound scanner (ultrasound image acquisition device 46),
wherein the computer performs operations of post-processing of said images to display said images (pg. 4, lines 13-20),
said handheld ultrasound scanner (ultrasound image acquisition device 46) further comprises a containment casing (pg. 14, lines 9-17),
wherein said transducers, said electromagnetic wave generating means, said receiving means, said control means and at least part of said processing means and of said transmitting means are integrally constrained to said casing (pg. 14, lines 9-17), 
the process comprising: 
processing said signals (signal processor 36 and image processor 42) from said receiving means (beam former 34) by said processing means (signal processor 36 and image processor 42) contained in said ultrasound scanner (ultrasound image acquisition device 46), and converting them into still or moving images (pg. 13, line 18 – pg. 14, line 8), 
sending said still or moving images processed by said processing means (signal processor 36 and image processor 42) to said computer by means of said transmitting means (mobile console 18), 
further processing by said computer (mobile console 18) of the data sent by said transmitting means (interface 50) which results in the creation of a video (pg. 4, lines 3-20), and 
displaying said video by said computer on said screen (pg. 4, lines 3-20).
	It is noted that the claim nor the specification specifies what is considered “operations of post-processing.” A broadest reasonable interpretation is being given to “operations of post-processing” to include Poland’s disclosure of the mobile console capable of displaying live stream images from image acquisition device. 
	Poland does not explicitly disclose:
converting said signals from said receiving means into still or moving images by means of a B-Mode  processing; and
the processing means reconstructs said signals from said receiving means into a series of black and white circular sector images, while the computer performs operations of post-processing of said images which results in the creation of a video file.
	In related art of processing ultrasound data (at least Fig. 1), Heimdal, however, discloses:
 converting signals from receiving means into still or moving images by means of a B-Mode  processing ([0027]: RF processor 112 generate B-mode data from signals from beamformer 110); and
reconstructing said signals from said receiving means into a series of images, while performing operations of post-processing of said images which results in creation of a video file ([0038]: successive frames of images stored as cine loop in memory … cine loop captures image data that is displayed in real-time to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Poland to function as claimed, since a method of processing ultrasound data using at least one processor was well known in the art, as taught by Poland and Heimdal, and processing ultrasound data by B-mode processing and reconstructing a series of images and  performing post-processing of the images in creating a video file was well known in the art, as taught by Heimdal. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “providing ultrasound information includes obtaining three-dimensional (3D) ultrasound image data of a scanned object,” as taught by Heimdal ([0005]-[0007]), in real time.
In related art of processing ultrasound data (at least Fig. 1), Hwang further discloses:
reconstructing a series of black and white circular sector images (Col 5, lines 4-9 and Fig. 3: circular sector around fetus). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Poland in view of Heimdal to function as claimed, since a method of processing ultrasound data using at least one processor was well known in the art, as taught by Poland and Heimdal; processing ultrasound data by B-mode processing and reconstructing a series of images while performing post-processing of the images in creating a video file was well known in the art, as taught by Heimdal; and reconstructing a series of black and white circular sector images was well known in the art, as taught by Hwang. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “patient monitoring, such as to monitor the patient’s vital signs or other information about the patient,” as taught by Hwang (Col 2, lines 12-24).
Regarding claim 13, Poland in view of Heimdal and Hwang discloses all limitations of claim 1, as discussed above, and Poland discloses:
wherein data processing is divided between the ultrasound scanner (pg. 13, line 18 – pg. 14, line 8) and the computer (pg. 4, lines 13-20), wherein the processing means (signal processor 36 and image processor 42) contained in said ultrasound scanner (Fig. 3) perform an image reconstruction algorithm from the ultrasound signal coming from the receiving means (pg. 13, line 18 – pg. 14, line 8) and while a processor part of the computer (pg. 8, lines 3-17) performs operations of post-processing of said images to display said images (pg. 4, lines 13-20).
	Poland does not disclose:
performing an image reconstruction algorithm to create the series of circular sector images in black and white.
In related art of processing ultrasound data (at least Fig. 1), Hwang, however, discloses:
reconstructing a series of black and white circular sector images (Col 5, lines 4-9 and Fig. 3: circular sector around fetus). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Poland in view of Heimdal and Hwang to function as claimed, since a method of processing ultrasound data using at least one processor was well known in the art, as taught by Poland, Heimdal, and Hwang, and reconstructing a series of black and white circular sector images was well known in the art, as taught by Hwang. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “patient monitoring, such as to monitor the patient’s vital signs or other information about the patient,” as taught by Hwang (Col 2, lines 12-24).
Regarding claim 14, Poland in view of Heimal and Hwang discloses all limitations of claim 1, as discussed above, and Poland does not disclose:
wherein the handheld ultrasound scanner has a universal communication interface.
	In related art of an operating process for a handheld ultrasound scanner, Hwang, however, discloses:
a handheld ultrasound scanner comprising a universal communication interface (Col 5, lines 10-25: scan head 103 directly connected to a port on PDA/MDA using a universal serial bus (USB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Poland in view of Heimdal and Hwang to function as claimed, since a method of processing ultrasound data using at least one processor was well known in the art, as taught by Poland, Heimdal, and Hwang, and a handheld ultrasound scanner in communication with an external processor was well known in the art, as taught by Poland and Hwang, and a handheld ultrasound scanner comprising a universal communication interface was well known in the art, as taught by Hwang. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “directly connected (ultrasound scanner) to a port on the PDA/MDA (external processor),” as taught by Hwang (Col 2, lines 12-24).
Regarding claim 16, Poland in view of Heimdal and Hwang discloses all limitations of claim 1, as discussed above, and Poland further discloses:
wherein said transmitting means (interface 50) are of a wireless type (pg. 4, lines 21-22), wherein the computer (mobile console 18) is a smartphone or tablet (pg. 8, lines 26-31; Fig. 1 and 3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Heimal and Hwang as applied to claim 1 above, and further in view of Marian, Jr. (US Patent No. 6659955) - hereinafter referred to as Marian.
Regarding claim 15, Poland in view of Heimdal and Hwang discloses all limitations of claim 1, as discussed above, and Poland discloses:
wherein a head comprising said transducers (transducer array 32) at a distal end of said handheld ultrasound scanner (ultrasound image acquisition device 46; Fig. 3).
	Poland does not disclose:
a head comprising said transducers and an acoustic lens, constituting the distal end of said handheld ultrasound scanner, and 
wherein said head is integrally constrained to said casing by means of releasable constraining means, wherein said releasable constraining means consist of a joint, wherein said head comprises a detachable electrical connection between said head and the remaining part of said ultrasound scanner.
In related art of an operating process for a handheld ultrasound scanner, Marian, however, discloses:
a head (Fig. 2: head 20) comprising said transducers (transducer elements 25) and an acoustic lens (acoustic lens 80), constituting the distal end of said handheld ultrasound scanner (Fig. 2 and 4), and 
wherein said head (head 20) is integrally constrained to said casing (receptacle assembly 30) by means of releasable constraining means (rubber release button 2021, spring locking pawl 2022), wherein said releasable constraining means consist of a joint (spring locking pawl 2022), wherein said head (head 20) comprises a detachable electrical connection between said head and the remaining part of said ultrasound scanner (Col 5, lines 23-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Poland in view of Heimdal and Hwang to function as claimed, since a method of operating an ultrasound scanner was well known in the art, as taught by Poland, Heimdal, Hwang, and Marian, and a handheld ultrasound scanner comprising at least a head comprising transducers and an acoustic lens, wherein the head is integrally constrained to a casing by means of releasable constraining means and comprising a detachable electrical connection between the head and an ultrasound scanner was well known in the art, as taught by Mariag. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “use of different scan heads (for different purposes) merely requires one scan head to be interchanged with another,” as taught by Marian (Col 2, lines 12-24).
Conclusion
The prior arts made of record and not relied upon that are considered pertinent to applicant's disclosure include:
Chiang et al. (US Patent No. 10667790) discloses an ultrasound scanner and an external computer each comprising a processor and a communication link (see at least Fig. 11); and
Pelissier et al. (US Patent No. 9763644) discloses an ultrasound scanner and an external computer each comprising a processor and a communication link (see at least Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793